Citation Nr: 0701049	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-42 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1949 to May 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied reopening the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant, the wife of the veteran, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

The Board observes that the March 2003 rating decision on 
appeal did not address the merits of the claim for service 
connection for the cause of the veteran's death or the issue 
of entitlement to accrued benefits.  Instead, the March 2003 
rating decision incorrectly adjudicated the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  This mistake was acknowledged in the October 2004 
statement of the case (SOC).  Appellate review is generally 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2006).  Because in this case the RO first 
adjudicated the issues on appeal in the SOC, the appellant's 
indication in a December 2004 statement submitted in lieu of 
VA Form 9 that she wished to appeal this issue would 
ordinarily be construed as an NOD that would prompt the Board 
to remand that claim for the RO to issue an SOC and provide a 
reasonable amount of time for the appellant to submit a 
substantive appeal.   See Manlincon v. West, 12 Vet. App. 238 
(1999).  However, because an SOC was already issued which 
notified the appellant of the regulations pertaining to the 
issues on appeal and explained the reason for the denial of 
those issues, to remand the claims to have an supplemental 
statement of the case (SSOC) issued would be superfluous.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).  Therefore, the Board concludes that 
its jurisdiction extends to consideration of the issues of 
entitlement to accrued benefits and to service connection for 
the cause of the veteran's death and that the appellant will 
not be prejudiced by considering those issues on appeal.  See 
Rowell, 4 Vet. App. at 17 (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement); 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, 
where Board proceeded to review claims on appeal where no 
substantive appeal was filed, Board implicitly waived the 
filing requirement of the substantive appeal as to those 
claims).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death, the veteran's claims 
for service connection for allergic rhinitis and for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), were still pending.  
 
3.  The veteran did not have allergic rhinitis that was 
causally or etiologically related to service or to a service-
connected disability.  

4.  The veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

5.  The veteran has not been shown to have had an acquired 
psychiatric disorder, including PTSD, that was causally or 
etiologically related to his active service.

6.  The veteran's death certificate shows that he died in 
August 2001, and the immediate cause of death was listed as 
adenocarcinoma of the lung.    

7.  At the time of the veteran's death, service connection 
had been established for pericarditis and postoperative nasal 
trauma residuals with partial loss of sense of smell.

8.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2006).

2. The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice 
pertaining to the claim for service connection for the cause 
of the veteran's death in December 2002, prior to the initial 
decision on the claim March 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The Board acknowledges that the RO did not provide the 
appellant with notice pertaining to the claim for accrued 
benefits prior to the initial rating decision in March 2003.  
Nevertheless, the RO did send the appellant a letter in June 
2004, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claim for entitlement to accrued benefits as well 
as for service connection for the cause of the veteran's 
death was readjudicated in a statement of the case (SOC).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, and she has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of her claims.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The appellant has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for service connection 
for the cause of the veteran's death and for entitlement to 
accrued benefits.  Specifically, the December 2002 letter 
indicated that the evidence must show the cause of death; an 
injury, disease, or other event in service; and, a 
relationship between the cause of death and the injury, 
disease, or event in service.  The June 2004 letter also 
specifically explained what the evidence needed show to 
establish entitlement to accrued benefits.  Additionally, the 
October 2004 statement of the case (SOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claims.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2002 and June 2004 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
December 2002 and June 2004 letters notified the appellant 
that she must provide enough information about the veteran's 
records so that they could be requested from the agency or 
person that has them.  The December 2002 letter also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the December 2002 letter informed the 
appellant that it was still her responsibility to ensure that 
those are received by VA.  Similarly, the June 2004 letter 
stated that it was the appellant's responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In this regard, the RO has 
informed the appellant in the rating decision and SOC of the 
reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death and for entitlement to accrued 
benefits, but she was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the appellant on this 
latter element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appellant is 
not entitled to service connection for the cause of the 
veteran's death or to accrued benefits, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claims.  
Numerous attempts had also been made to verify the veteran's 
claimed in-service stressors.

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of veteran's death. Under the VCAA, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had adenocarcinoma of the lung in service, nor 
is there a verified in-service stressor.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that obtaining a VA medical opinion is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


I.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  For a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even is such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2006).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application".  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.  The Board also notes that 38 U.S.C.A. § 
5121(a) was amended effective December 16, 2003, to remove 
the two year limitation on the receipt of accrued benefits.  
As noted above, the amendment to 38 U.S.C.A. § 5121(a) is 
only effective, however, for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). The Board 
consequently finds that the appellant has not been prejudiced 
by the Board proceeding to decide her claim for accrued 
benefits without first notifying her of the above amendments, 
since the amendments do not apply to this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  At the time 
of the veteran's death, there were two pending claims.  These 
claims were entitlement to service connection for allergic 
rhinitis and for an acquired psychiatric disorder, to include 
PTSD.  The appellant did file an application for accrued 
benefits within one year of the veteran's death.  However, as 
will be explained below, service connection for an acquired 
psychiatric disorder and for allergic rhinitis was not 
warranted.  As such, there were no unpaid benefits to which 
the veteran was entitled to at the time of his death.




A.  Allergic Rhinitis

The Board notes that a September 1998 rating decision denied 
the veteran's claim for allergic rhinitis secondary to his 
service-connected nasal trauma.  The veteran filed a notice 
of disagreement with this decision in October 1998; however, 
a SOC was not issued prior to his death.  As such, the claim 
for service connection for allergic rhinitis was still 
pending at the time of the veteran's death.

Nevertheless, the Board concludes that the veteran was not 
entitled to service connection for allergic rhinitis at the 
time of his death.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
allergic rhinitis.  In fact, the veteran did not seek 
treatment for allergic rhinitis for many decades following 
his separation from service.  Therefore, the Board finds that 
allergic rhinitis did not manifest in service or for many 
years thereafter.

In addition to the lack of evidence showing that allergic 
rhinitis manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of allergic rhinitis to the veteran's 
military service.  As discussed above, the veteran did have 
not any complaints, treatment, or diagnosis of allergic 
rhinitis in service or for many decades thereafter.  The 
Board does acknowledge the contention that the veteran's 
allergic rhinitis was secondary to his service-connected 
nasal trauma; however, it appears that the veteran was 
diagnosed only once with allergic rhinitis.  In this regard, 
the Board notes that he was assessed as having allergic 
rhinitis versus nonallergic rhinitis during a psychiatric 
hospitalization in October 1992.  The medical evidence of 
record after that date does not show that the veteran was 
subsequently treated for or diagnosed with allergic rhinitis.  
Thus, the medical evidence does not establish that the 
veteran had a current diagnosis of allergic rhinitis during 
the pendency of the claim preceding his death.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran had a 
diagnosis of allergic rhinitis in this case, the Board finds 
that the veteran was not entitled to service connection for 
allergic rhinitis.


B.  PTSD

The veteran's claim for service connection for PTSD was 
pending before the United States Court of Appeals for 
Veterans' Claims (Court) at the time of his death.  However, 
that appeal was dismissed because veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
As such, the appeal was dismissed for lack of jurisdiction. 
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  Nevertheless, the appeal was pending at the time of 
the veteran's death, and the Board must determine whether the 
veteran would have been entitled to service connection for an 
acquired psychiatric disorder, to include PTSD.  

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his duty assignments as a 
morse code interceptor and CW radio operator and instructor, 
and his military occupational specialties also included 
teletype operator, radio teletype operator, microwave radio 
repairman, and command center specialist.  There is no 
indication in his personnel records that he was assigned to 
or participated in combat duties.  Nor do his service records 
show that he received any awards or decorations indicative of 
combat service, such as a Bronze Star with V Device or Purple 
Heart.  The Board does acknowledge that the veteran was 
awarded the World War II Victory Medal, the Army Occupation 
Medal, the National Defense Medal, the Good Conduct Medal, 
and the Marksman Ribbon.  However, these awards are not 
indicative of combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The veteran had reported several 
in-service stressors; however, these alleged stressors have 
not been verified.  In this regard, the Board notes that in 
May 1997 the United States Army and Joint Services 
Environmental Support Group (ESG, now known as United States 
Armed Services Center for Research of Unit Records or 
USASCRUR) submitted a letter and a history of the 27th 
Antiaircraft Artillery Automatic Weapons Battalion (27th AAA 
AW Bn) for 1951 to 1952.  The USASCRUR letter indicated that 
the veteran's alleged incidents had not been confirmed, but 
that additional research was being conducted.  The unit 
history also did not verify the veteran's contention that 
there was an aircraft accident in Germany in the early 1950s.  
In March 1998, USASCRUR responded to the RO's request to 
verify the veteran's claimed stressors.  Enclosed with the 
USASCRUR letter was the Command Report for the veteran's unit 
in 1952, the 242nd Antiaircraft Artillery Group. The USASCRUR 
letter indicated that the aircraft crash as alleged by the 
veteran could not be documented.  Moreover, the USASCRUR was 
unable to document that the veteran had come under fire in 
Ethiopia as he had described.  The Command Report documented 
the activities of the veteran's unit, but no combat or 
apparently unusual incidents were noted.

The Board also notes that several declassified United States 
Department of State memoranda from about December 1960 to 
January 1961 on the topic of Ethiopia were submitted.  Some 
of these documents indicated that there were no American 
casualties, and one of them noted that the only military 
action up to that point had been an Ethiopian Army division 
sent to control an airfield and that commercial flights had 
been cancelled.  The Board does observe that there was a 
handwritten note on that document stating, "held under armed 
guard until MAAG [Military Advisory Group] acknowledged."  
However, it appears that the handwritten remark was added at 
a later date.  Moreover, it does not actually indicate that 
the veteran or his unit was in the area under fire.  The 
Board also observes that another memorandum noted that 
intermittent firing had been occurring in Addis Ababa 
[Ethiopia] and that one document reported that the Ethiopian 
Emperor apparently had expressed gratitude for assistance 
given by those who "put down" the revolt.  However, there 
is once again no confirmation that the veteran or his unit 
was in that area.  His service medical records do confirm a 
hand burn from tuning a radio, but there is no medical 
evidence of record relating this to PTSD.

Moreover, the Board notes that there is virtually no way to 
verify the veteran's claim of an unnamed individual having 
been killed while on a telephone call with the veteran, as he 
did not provide a specific date or name.  The Board also 
acknowledges the veteran's reported nightmares in 1968 
relating to service in Korea.   However, he did not allege 
any stressors regarding service in Korea, and no such 
stressors have been demonstrated.

Based on the foregoing, the Board concludes that none of the 
veteran's claimed in-service stressors have been verified.  
Thus, because none of the veteran's diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The Board does 
observe that the veteran was once diagnosed with a 
psychoneurosis with elements of compulsion and depression in 
1957.  However, this diagnosis was not repeated in service, 
as emotional instability was merely noted later without a 
diagnosis of any actual disability.  Instead, the veteran's 
in-service counseling mostly involved problems with his 
marriage at that time.  Moreover, the Board observes that the 
veteran was not found to have any psychiatric abnormalities 
at the time of his separation examination.  In fact, he did 
not seek treatment until many years following his separation 
from service.  As such, it appears that the veteran's 
symptomatology was acute and transitory and resolved without 
any residuals prior to his separation.  Therefore, the Board 
finds that an acquired psychiatric disorder did not manifest 
in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of an 
acquired psychiatric disorder, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
an acquired psychiatric disorder is itself evidence which 
tends to show that the disorder did not have its onset in 
service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of an acquired psychiatric 
disorder other than PTSD to the veteran's military service.  
As discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder 
for many years following his separation from service.  
Moreover, the veteran was afforded a VA examination in May 
1997, but the examiner listed the only diagnosis as PTSD.  In 
fact, a VA physician also submitted a letter in April 1997 in 
which he opined that the veteran may have been misdiagnosed 
with chronic dysthymia, as he instead had PTSD.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder other than PTSD.  


C.  Conclusion 

Based on the foregoing, the Board concludes that the 
appellant is not entitled to any accrued benefits because the 
veteran was not entitled to service connection for allergic 
rhinitis or for an acquired psychiatric disorder, to include 
PTSD.  Accordingly, the appellant's claim for entitlement to 
accrued benefits purposes must be denied.

II.   Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in August 2001.  The immediate cause of death 
was listed as adenocarcinoma of the lung that had onset two 
months earlier.  Other significant conditions contributing to 
the veteran's death but not resulting in the underlying cause 
were chronic obstructive lung disorder, hypertension, history 
of prostate cancer, PTSD, and degenerative arthritis.

At the time of the veteran's death, service connection had 
been established for pericarditis and postoperative nasal 
trauma residuals with partial loss of sense of smell.  The 
medical evidence of record does not show, nor does the 
appellant contend, that the veteran's service-connected 
pericarditis and postoperative nasal trauma residuals were a 
principal or contributory cause of his death.  In fact, the 
veteran's death certificate does not make any reference to 
pericarditis or nasal trauma.  Therefore, the Board concludes 
that the veteran's service-connected pericarditis and 
postoperative nasal trauma residuals with partial loss of 
sense of smell were not a principal or contributory cause of 
death.

In addition, the Board finds that the veteran did not have 
adenocarcinoma of the lung that was causally or etiologically 
related to his military service.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of such a disorder, and he did not seek 
treatment for adenocarcinoma of the lung or associated 
symptomatology until many decades following his separation 
from service.   The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between the veteran's adenocarcinoma of the lung and his 
time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim). Therefore, the Board finds 
that adenocarcinoma of the lung did not manifest in service 
or for many years thereafter.

In addition to the lack of evidence showing adenocarcinoma of 
the lung manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's cause of death to his military service.  As 
previously noted, the veteran did not have adenocarcinoma of 
the lung in service or for many decades thereafter.  As such, 
there was no event, disease, or injury in service to which 
the veteran's death could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Therefore, the Board 
finds that the veteran's adenocarcinoma of the lung did not 
manifest in service and was not causally or etiologically 
related to military service.

The Board does observe the appellant's contention that the 
veteran had PTSD that was related to his military service and 
contributed to his death.  However, as was discussed above, 
service connection for PTSD was not warranted.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.

The appellant's assertions are the only evidence contained in 
the claims file showing that the veteran's cause of death was 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
her beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  

ORDER

Entitlement to accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


